CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with *60the consent of the respondent, John M. Capasso, Esq., of Linwood, New Jersey, and Thomas C. Haynes, Esq., respondent’s counsel and it appearing that the Office of Attorney Ethics and Respondent having agreed that respondent is presently unable to engage in the practice of law and should be transferred to disability inactive status in accordance with R. 1:20-12(b).
IT IS ORDERED that:
1. Pursuant to R. 1:20-12(b) John M. Capasso, Esq. of Linwood, New Jersey, admitted to practice in this state in 1983, is hereby transferred to disability inactive status, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. John M. Capasso, Esq. is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status.
3. John M. Capasso, Esq. shall comply with R. 1:20-20 governing suspended, disbarred and incapacitated attorneys.
4. WITNESS, the Honorable Deborah T. Poritz, Chief Justice, at Trenton, this 30th day of November, 1999.
I hereby consent to the entry and form of the above Consent Order.
/s/ John M. Capasso 8 NOV 99 John M. Capasso, Esq. Date Respondent
/s/ Thomas C. Haynes 11/8/99 Thomas C. Haynes, Esq. Date Respondent’s Counsel
/s/ David E, Johnson, Jr. 11/22/99 David E. Johnson, Jr., Director Date OFFICE OF ATTORNEY ETHICS